Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 9-16, and 17-20  is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, and 10-13 of U.S. Patent No.11,397,783. Although the claims at issue are not identical, they are not patentably distinct from each other. A comparison between two independent claims is shown below. The bolded language in the table below is identical to the language from US Patent 11,397,783. The only claimed subject matter that is not contained in US Patent 11,397,783 is a more broadly defined machine learning model than that used in US Patent 11,397,783. As such, the claims would not be patentably distinct from the claims of in US Patent 11,397,783. 

Current Applicant 17/808,639
US Patent 11,397,783
1. A method for ranking users based on similarity, comprising: 

1. A method for ranking users based on similarity, comprising
receiving a request to view a list of users similar to a first user; 
retrieving a first user identifier corresponding to mapped data for the first user;
based on determining that the first user is part of an existing plurality of users, receiving a plurality of clusters of users based on mapped data of each of a plurality of users, wherein:
receiving a request to view a list of users similar to a first user;
retrieving a first user identifier corresponding to mapped data for the first user; 
based on determining that the first user is part of an existing plurality of users, receiving a plurality of clusters of users based on mapped data of each of a plurality of users, wherein:

 the mapped data of a respective user in the plurality of users comprises attribute data and financial data associated with the respective user,
the plurality of clusters of users comprises a first cluster of users associated with the first user identifier,
 the plurality of clusters of users comprises a first cluster of users associated with the first user identifier, 
wherein the first cluster of users comprises the first user, and
wherein the first cluster of users comprises the first user, and 
the plurality of clusters of users is generated by operation of one or more machine learning models using the mapped data for the first user as input;
the plurality of clusters of users is generated by operation of an autoencoder neural network and a clustering model using the mapped data as input;
locating the first cluster of users based on the first user identifier;
locating the first cluster of users based on the first user identifier; 

generating a ranked list of users similar to the first user based on a distance function comparing the first user to other users in the first cluster of users comprising the first user by:

using an application context for the first user to refine the ranked list of users similar to the first user; 
determining, based on application context for the first user, a point of a flow of an application the first user has reached;
determining, based on the application context, a point of a flow of an application the first user has reached; and
generating a ranked list of users similar to the first user based on the point of the flow of the application; and
altering the ranked list of users similar to the first user based on the point of the flow of the application; and
transmitting the ranked list of users similar to the first user to a user device for display.  
transmitting the ranked list of users similar to the first user to a user device for display.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process of generating a ranked list of users without significantly more. 
Independent claim 1 recites receiving a request to view a list of users similar to a user, determining that the first user is in a first cluster of users, the clusters generated using a machine learning model, determining a point of flow of an application the first user has reached, generating a ranked list of users similar to the first user based on the point of flow of the application, and transmitting the ranked list to the first user. This is a mental process because the claimed steps appear to be directed towards data retrieval and data analysis. A human being equipped with a generic machine is capable of performing the claimed data retrieval and data analysis steps. Independent claims 9 and 17 recite similar subject matter. 
This judicial exception is not integrated into a practical application because the claims the simply perform data retrieval, data analysis, and result output without more. The claims do not appear to improve the processing of a computer or require the use of a specific machine. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims contain no steps beyond data retrieval, data analysis, and data output steps. While “machine learning” is claimed, it is done so at a high level of generality – no details regarding the machine learning are claimed. None of the additional elements, in part or in whole, appear to improve the processing of a computer or require the use of a specific machine. 
Independent claim 9 simply adds further data analysis and output steps that appear to be a mental process without more. As such, independent claim 9 is rejected for reasons similar to claim 1. 
Independent claim 17 merely adds additional generic hardware, such as a processor and memory. This hardware does not improve the processing of a computer or require the use of a specific machine. As such, independent claim 17 is rejected for reasons similar to the claim 1. 
Dependent claims 2-8, 10-16, and 18-20 add additional data analysis and data output steps. The dependent claims do not integrate the judicial exception into a practical application nor add additional elements that are, in part or in whole, sufficient to amount to significantly more than the abstract idea because none of the dependent claims appear to improve the processing of a computer or require the use of a specific machine. As such, dependent claims 2-8, 10-16, and 18-20 are rejected under 35 USC 101 as being directed towards a judicial exception. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaker et al. (US Patent 8,301,692) in view of Baldwin (US Pre-Grant Publication 2014/0047045). 

As to claim 1, Hamaker teaches a method for ranking users based on similarity, comprising: 
receiving a request to view a list of users similar to a first user (see 4:22-49, particularly 4:28-39. A user, by using the system, may visit a page that is to return a list of users similar to the browsing user, see 10:63-11:15); 
retrieving a first user identifier corresponding to mapped data for the first user (see 12:31-37, 10: 63-11:15 and figure 7. Users have identifiers, such as the example user, “Bob Reader”); 
… receiving a plurality of clusters of users based on mapped data of each of a plurality of users (see 6:8-21. A plurality of clusters of users may be formed based on a plurality of sample users), wherein: 
…
the plurality of clusters of users is generated by operation of one or more machine learning models using the mapped data … (see 6:8-21. The clusters may be generated based on learning what media items the sample users have experienced or behavior they have exhibited. This is an example of “machine learning”); 
…
generating a ranked list of users similar to the first user (see figure 8 and 12:6-30. Based on user identities and a distance function, a list of similar users is returned, 12:31-37) … ; and 
transmitting the ranked list of users similar to the first user to a user device for display (see 12:31-37, 10: 63-11:15 and figure 7. A ranked list of similar users is displayed).
Hamaker does not clearly teach: 
based on determining that the first user is part of an existing plurality of users, receiving a plurality of clusters of users based on mapped data of each of a plurality of users, wherein: 
the plurality of clusters of users comprises a first cluster of users associated with the first user identifier, wherein the first cluster of users comprises the first user, and 
the plurality of clusters of users is generated by operation of one or more machine learning models using the mapped data for the first user as input; 
locating the first cluster of users based on the first user identifier; 
determining, based on application context for the first user, a point of a flow of an application the first user has reached; 
generating a ranked list of users similar to the first user based on the point of the flow of the application; 
Baldwin teaches: 
based on determining that the first user is part of an existing plurality of users, receiving a plurality of clusters of users based on mapped data of each of a plurality of users (see paragraphs [0021]-[0022]. When a user receives an invite to an event, the user is part of a plurality of users that have been invited to an event. A plurality of clusters based on user invitation status are received), wherein: 
the plurality of clusters of users comprises a first cluster of users associated with the first user identifier, wherein the first cluster of users comprises the first user (see paragraph [0022]. Depending on a user response to an invitation, the user is associated with at least one of the clusters (invited, accepted, declined, and possible)), and 
the plurality of clusters of users is generated by operation of one or more machine learning models using the mapped data for the first user as input (see paragraph [0007]. Users shown in a cluster may be generated by a machine training model based on a viewing user. The clusters themselves are generated by the machine learning each user’s response); 
locating the first cluster of users based on the first user identifier (see paragraph [0022]. The system associates a user as part of a cluster based on the user’s invitation status. As noted in paragraph [0023]-[0024] and Figure 1, users are shown in groups based on invitation acceptance); 
determining, based on application context for the first user, a point of a flow of an application the first user has reached (see paragraphs [0022]-[0024]. The system determines which state of an application a user has reached, from the options of “accepted,” “possible,” “invited,” or “declined”. This is a point in a flow of an application); 
generating a ranked list of users similar to the first user based on the point of the flow of the application (see paragraphs [0025]. The system generates a ranked list of users based on similarity or affinity to the user in the displayed groups); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hamaker by Baldwin because both references are directed towards identifying user interests and affinities and showing a ranked list of similar users. Baldwin merely adds to Hamaker the ability to form groups based on a user’s actions within an application, which will increase the ability of Hamaker to define user groups. 

As to claim 2, Hamaker as modified teaches the method of Claim 1, further comprising receiving user profile types for the plurality of users (see Hamaker 5:60-6:7 and 6:22-55. User profile data is stored in a user database and later mapped to clusters).  

As to claim 3, Hamaker as modified teaches the method of Claim 2, further comprising: 
identifying a profile type of the first user (see Hamaker 8:37-56 for identifying a user profile type along various axes); and 
transmitting a subset of users of the plurality of users associated with the profile type of the first user to the user device (see Hamaker 8:57-9:13. A set of users associated with the profile types and similar to other users is transmitted).  

As to claim 4, Hamaker as modified teaches the method of Claim 1, further comprising transmitting application data including user interface elements for display on the user device that enable the first user to select users of the ranked list of users similar to the first user (see Hamaker Figure 7 and 10:63-11:15. For another example matching the claimed GUI, see Baldwin Figure 1 and paragraphs [0021]-[0024]).

As to claim 8, Hamaker as modified teaches the method of Claim 1, wherein the mapped data for the first user comprises a set of value arrays and a set of journey arrays (see Hamaker 5:61-6:7).

As to claim 9, Hamaker as modified teaches a method for ranking users based on similarity, comprising: 
receiving a request to view a list of users similar to a first user (see 4:22-49, particularly 4:28-39. A user, by using the system, may visit a page that is to return a list of users similar to the browsing user, see 10:63-11:15); 
retrieving a first user identifier corresponding to mapped data for the first user (see 12:31-37, 10: 63-11:15 and figure 7. Users have identifiers, such as the example user, “Bob Reader”); 
… receiving a plurality of clusters of users based on mapped data of each of a plurality of users (see 6:8-21. A plurality of clusters of users may be formed based on a plurality of sample users), wherein: 
…
the plurality of clusters of users is generated by operation of one or more machine learning models using the mapped data … (see 6:8-21. The clusters may be generated based on learning what media items the sample users have experienced or behavior they have exhibited. This is an example of “machine learning”); 
…
generating a ranked list of users similar to the first user based on comparing the first user to other users (see figure 8 and 12:6-30. Based on user identities and a distance function, a list of similar users is returned, 12:31-37)  … ; 
… 
transmitting the ranked list of users similar to the first user to a user device for display (see 12:31-37, 10: 63-11:15 and figure 7. A ranked list of similar users is displayed).  
Hamaker does not clearly teach:
based on determining that the first user is part of an existing plurality of users, receiving a plurality of clusters of users based on mapped data of each of a plurality of users, wherein: 
the plurality of clusters of users comprises a first cluster of users associated with the first user identifier, wherein the first cluster of users comprises the first user, and 
the plurality of clusters of users is generated by operation of one or more machine learning models using the mapped data for the first user as input; 
locating the first cluster of users based on the first user identifier; 
generating a ranked list of users similar to the first user based on comparing the first user to other users in the first cluster of users; 
determining, based on application context for the first user, a point of a flow of an application the first user reached; 
altering the ranked list of users similar to the first user based on the point of the flow of the application to produce an altered ranked list of users similar to the first user; and
transmitting the altered ranked list of users similar to the first user to a user device for display. 
Baldwin teaches: 
based on determining that the first user is part of an existing plurality of users, receiving a plurality of clusters of users based on mapped data of each of a plurality of users (see paragraphs [0021]-[0022]. When a user receives an invite to an event, the user is part of a plurality of users that have been invited to an event. A plurality of clusters based on user invitation status are received), wherein: 
the plurality of clusters of users comprises a first cluster of users associated with the first user identifier, wherein the first cluster of users comprises the first user (see paragraph [0022]. Depending on how a user responds to an invitation, the user is associated with at least one of the clusters (invited, accepted, declined, and possible)), and 
the plurality of clusters of users is generated by operation of one or more machine learning models using the mapped data for the first user as input (see paragraph [0007]. Users shown in a cluster may be generated by a machine training model based on a viewing user. Also, the clusters of users are generated based on the machine learning the user responses); 
locating the first cluster of users based on the first user identifier (see paragraph [0022]. The system associates a user as part of a cluster based on the user’s invitation status. As noted in paragraph [0023]-[0024] and Figure 1, users are shown in groups based on invitation acceptance); 
generating a ranked list of users similar to the first user based on comparing the first user to other users in the first cluster of users (see paragraphs [0025]. Users in each cluster are ranked based on their affinity to other users); 
determining, based on application context for the first user, a point of a flow of an application the first user reached (see paragraphs [0025]. The user is assigned to a cluster based on the point in the application they have selected); 
altering the ranked list of users similar to the first user based on the point of the flow of the application to produce an altered ranked list of users similar to the first user (see paragraph [0051]. The ranking may be modified based on a variety of factors based on the group selected by the user); and
transmitting the altered ranked list of users similar to the first user to a user device for display (see paragraph [0051]-[0053]); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hamaker by Baldwin because both references are directed towards identifying user interests and affinities and showing a ranked list of similar users. Baldwin merely adds to Hamaker the ability to form groups based on a user’s actions within an application, which will increase the ability of Hamaker to define user groups. 

As to claim 10, see the rejection of claim 2. 
As to claim 11, see the rejection of claim 3. 
As to claim 12, see the rejection of claim 4. 
As to claim 16, see the rejection of claim 8. 
As to claim 17, see the rejection of claim 1. 
As to claim 18, see the rejection of claim 2. 
As to claim 19, see the rejection of claim 3. 
As to claim 20, see the rejection of claim 4. 

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaker et al. (US Patent 8,301,692) in view of Baldwin (US Pre-Grant Publication 2014/0047045), further in view of Bhatia et al. (US Pre-Grant Publication 2020/0104395). 

As to claim 5, Hamaker as modified teaches the method of Claim 1. 
Hamaker does not teach wherein a machine learning model of the one or more machine learning models is configured to receive the mapped data for the first user as input and produce a lower dimensionality embedding via dimensionality reduction.  
Bhatia teaches wherein a machine learning model of the one or more machine learning models is configured to receive the mapped data for the first user as input and produce a lower dimensionality embedding via dimensionality reduction (see Bhatia paragraph [0024]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Hamaker by the teachings of Bhatia because both references are directed towards identifying similar users. Bhatia merely expands upon user interface elements and clustering methods that will give more control to a user of Hamaker in identifying similar users. This will allow a user of Hamaker more ability to customize the similar user identification process. 

As to claim 6, Hamaker as modified teaches the method of Claim 5, wherein a clustering model of the one or more machine learning models is configured to cluster data points of the lower dimensionality embedding in order to identify similar data points within the lower dimensionality embedding (see Bhatia paragraph [0024]).  

As to claim 13, see the rejection of claim 5. 
As to claim 14, see the rejection of claim 6. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaker et al. (US Patent 8,301,692) in view of Baldwin (US Pre-Grant Publication 2014/0047045), further in view of Carlisle et al. (US Pre-Grant Publication 2018/0349485). 

As to claim 7, Hamaker as modified teaches the method of Claim 1. 
Hamaker does not clearly show further comprising determining a financial score based on financial data in the mapped data for the first user. 
Carlisle shows further comprising determining a financial score based on financial data in the mapped data for the first user (see paragraph [0408]. A score of a match between two users may include a financial score to determine whether a suggestion of a match should be made to a user). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hamaker by Carlisle because both references are directed towards identifying user interests and affinities and showing a ranked list of similar users. Carlisle merely adds to Hamaker additional metrics to recommend matches between users, which will increase the ability of Hamaker to define user groups and affiliations. 

As to claim 15, see the rejection of claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152